DETAILED ACTION
The present Office action is in response to the application filing on 19 JULY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities:
Claim 4 ends in a comma instead of a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 5, there is antecedent basis issues with “the difference value” used in the derivation of a first variable. There are multiple “difference values” that could be interpreted as “the difference value” rendering the claim indefinite. For examination purposes, “the difference value” is interpreted as --the second difference value--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0314581 A1 (hereinafter “Ma”).
Regarding claim 1, Ma discloses a prediction image generation apparatus for generating a prediction image by using an intra prediction parameter including a Cross-Component Linear Model (CCLM) prediction mode (FIG. 3, encoder 20. [0003], “when intra prediction is performed, for any chroma block, a cross-component linear mode (CCLM) may be used to determine prediction information”), the prediction image generation apparatus comprising: 
CCLM prediction parameter circuitry ([0109], “The encoder 20 […] may be implemented as any one of various suitable circuits”) that derives: 
(i) a first difference value, which is a difference between chrominance values ([0251], “a=((maxC-minC)*(divSigTable[normDiff]|8)+2y-1)>>y” where maxC-minC is a difference between chrominance values), 
(ii) a first variable by using (a) a second difference value, which is a difference between luminance values, (b) a first logarithmic value derived by using the difference value, and (c) a right shift operation ([0247], “x=Floor(Log2(diff))”, where diff is [0281], “diff=A>>ShiftLuma” and A is [0278], “A=maxY-minY”. Note, A is the difference of luminance values that is right shifted and then used as input into a log function to produce x, the “first variable”), 
(iii) a shift value by using second logarithmic value derived by using an absolute value of the first difference value ([0250], “y=Floor(Log2(Abs(maxC-minC)))+1”. Note maxC-minC is the first reference value of (i) and y is used as a shift value in the equation of [0251] “a=((maxC-minC)*(divSigTable[normDiff]|8)+2y-1)>>y”), and 
(iv) a CCLM prediction parameter by using (a) the first variable, (b) the first difference value, and (c) the shift value ([0251] “a=((maxC-minC)*(divSigTable[normDiff]|8)+2y-1)>>y”. The first variable x is represented by the normDiff parameter, because normDiff is [0248] “normDiff=((diff<<4)>>x)&15”); and 
a CCLM prediction filter that derives the prediction image by using the CCLM prediction parameter (FIG. 3, encoder 20 with prediction processing unit 260 having intra prediction unit 254 that applies the CCLM prediction to output prediction block 265; [0194],                         
                            
                                
                                    p
                                    r
                                    e
                                    d
                                
                                
                                    C
                                
                            
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            α
                            *
                            
                                
                                    r
                                    e
                                    c
                                
                                
                                    L
                                
                                
                                    i
                                
                            
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            +
                            β
                        
                    , where α is the scaling parameter determined in [0251]), 
wherein the CCLM prediction parameter is derived by right shifting a second variable by the shift value, wherein the second variable is a sum of a third variable and a value of a rounding parameter, wherein the third variable is a product of (i) the first difference value and (ii) a result of a bit-wise "or" of (a) a value, in a reference table, defined by using the first variable and (b) an offset value ([0251] “a=((maxC-minC)*(divSigTable[normDiff]|8)+2y-1)>>y”. The second variable is (maxC-minC)*(divSigTable[normDiff]|8), where the third variable is (maxC-minC)*(divSigTable[normDiff]|8) summed to the rounding parameter 2y-1. The third variable being a product of the first difference value (maxC-minC) and the result of bit-wise “or” represented by | of the result of the table divSigTable[normDiff] and the offset value 8. The shift value is y as determined in (iii) above).
Regarding claim 2, Ma discloses all of the limitations of claim 1, as outlined above. Additionally, Ma discloses wherein a first value and a last value in the reference table is equal to 0 ([0256], “divSigTable[]={0,7,6,5,5,4,4,3,3,2,2,1,1,1,1,0}”. Note, the first and last values are 0).
Regarding claim 3, Ma discloses all of the limitations of claim 1, as outlined above. Additionally, Ma discloses a video decoding apparatus configured to decode an image by adding a prediction image generated from the CCLM prediction filter according to claim 1 and a residual (FIG. 3, encoder 20 outputs residual block 205 at output 272. FIG. 4 is decoder 30 that receives encoded picture data 21 corresponding to output 272 that undergoes reconstruction at reconstruction unit 314 with the reconstructed residual block 313 and input from the prediction processing unit that utilizes the intra prediction CCLM technique at intra prediction 354. [0226], “this application describes an example in which intra prediction uses a CCLM. This process exists in both an encoding process and a decoding process”).
Regarding claim 4, Ma discloses all of the limitations of claim 1, as outlined above. Additionally, Ma discloses a video coding apparatus configured to code a residual from a difference between a prediction image derived from the CCLM prediction filter according to claim 1 and an input image (FIG. 3, encoder 20 with CCLM prediction output from prediction unit 260 utilizing intra prediction unit 254 being prediction block 265 and residual calculation unit 204 computes the difference between it at input 202 to generate residual block 205).
Regarding claim 5, the limitations are the same as those in claim 1; however, written in process form instead of machine form. Therefore, the same rationale of claim 1 applies to claim 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,451,825 (hereinafter “Patent ‘825” in view of U.S. Publication No. 2021/0314581 A1 (hereinafter “Ma”).
Regarding claim 1, every limitation is anticipated by claims 1-6 of Patent ‘825, except for wherein the CCLM prediction parameter is derived by right shifting a second variable by the shift value, wherein the second variable is a sum of a third variable and a value of a rounding parameter, wherein the third variable is a product of (i) the first difference value and (ii) a result of a bit-wise "or" of (a) a value, in a reference table, defined by using the first variable and (b) an offset value.
However, Ma teaches wherein the CCLM prediction parameter is derived by right shifting a second variable by the shift value, wherein the second variable is a sum of a third variable and a value of a rounding parameter, wherein the third variable is a product of (i) the first difference value and (ii) a result of a bit-wise "or" of (a) a value, in a reference table, defined by using the first variable and (b) an offset value ([0251] “a=((maxC-minC)*(divSigTable[normDiff]|8)+2y-1)>>y”. The second variable is (maxC-minC)*(divSigTable[normDiff]|8), where the third variable is (maxC-minC)*(divSigTable[normDiff]|8) summed to the rounding parameter 2y-1. The third variable being a product of the first difference value (maxC-minC) and the result of bit-wise “or” represented by | of the result of the table divSigTable[normDiff] and the offset value 8. The shift value is y).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a CCLM prediction parameter as required by claims, Ma ([0251]), in Patent ‘825. One would have been motivated to modify Patent ‘825, by incorporating Ma’s invention, to improve prediction efficiency of a chroma block ([0010]).
Regarding claim 2, the limitations are taught by Patent ‘825 and Ma, as outlined above. Additionally, Ma discloses wherein a first value and a last value in the reference table is equal to 0 ([0256], “divSigTable[]={0,7,6,5,5,4,4,3,3,2,2,1,1,1,1,0}”. Note, the first and last values are 0). The same motivation of claim 1 applies to claim 2.
Regarding claim 3, the limitations are taught by Patent ‘825 and Ma, as outlined above. Additionally, Ma discloses a video decoding apparatus configured to decode an image by adding a prediction image generated from the CCLM prediction filter according to claim 1 and a residual (FIG. 3, encoder 20 outputs residual block 205 at output 272. FIG. 4 is decoder 30 that receives encoded picture data 21 corresponding to output 272 that undergoes reconstruction at reconstruction unit 314 with the reconstructed residual block 313 and input from the prediction processing unit that utilizes the intra prediction CCLM technique at intra prediction 354. [0226], “this application describes an example in which intra prediction uses a CCLM. This process exists in both an encoding process and a decoding process”).
Regarding claim 4, the limitations are taught by Patent ‘825 and Ma, as outlined above. Additionally, Ma discloses a video coding apparatus configured to code a residual from a difference between a prediction image derived from the CCLM prediction filter according to claim 1 and an input image (FIG. 3, encoder 20 with CCLM prediction output from prediction unit 260 utilizing intra prediction unit 254 being prediction block 265 and residual calculation unit 204 computes the difference between it at input 202 to generate residual block 205).
Regarding claim 5, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481